DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Dated 24 August 2021
Claims 1-22 are currently pending.  The pending claims are identical to those originally presented in the application on 04 November 2019, the only change is that the status identifiers have all been updated to “original”.

Election/Restrictions
Applicant's election with traverse of inventive group I, claims 1-11, in the reply filed on 24 August 2021 is acknowledged.  The traversal is on the ground(s) that:
“Examiner would not have an undue search and examination burden if the restriction requirement is withdrawn because claim 1 and claims 12-20 overlap in scope. Claims 12-13 require "the compound of claim 1 or a cured product thereof" and claims 14-20 depend from either claim 12 or claim 13.”  
This is not found persuasive because the group I claims are drawn to a chemical compound which does not require any of the features of the group II optical filter, image sensor, camera module or electronic device.  
A chemical compound itself does not fall into the scope of any of the group II claims.  In order to complete a proper search of the group II inventions, the Examiner would be required to search for references disclosing and/or teaching all of the features 
The Examiner acknowledges Applicants request for rejoinder of the non-elected claims upon allowance of the elected claims.  The non-elected claims will be considered for rejoinder at the appropriate time.

Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 August 2021.

The requirement is still deemed proper and is therefore made FINAL.






Non-Final Rejection

Priority
This application was filed on November 04, 2019 and claims priority to Korean Patent Application 10-2019-0045761 filed on April 18, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statements
The IDS’s dated November 04, 2019 and April 03, 2020 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Duplicate Claim Warning
Applicant is advised that should claim 4 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Claim 11 depends from claim 1 and recites sub-generic formulae which possess a combination of R8 and R14 or R10 and R16 groups.  
These groups are defined according to the same definition as set forth in claim 1, however a proviso statement consistent with that set forth in claim 1 is not present:
“at least one of R7 to R18 is a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C3 to C20 cycloalkyl group, a substituted or unsubstituted C6 to C20 aryl group, a substituted or unsubstituted C1 to C20 alkoxy group, -NRaRb, -NHCORc, -OCORd, a hydroxy group, or a combination thereof”.
Note that this “at least one” substituent listing is narrower than that set forth in claim 11 for R8 R10, R14 and R16, for example since halogen is not listed, etc.
Since according to 35 U.S.C. 112(d), “a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”, the claim 1 proviso must be met by the compounds according to the claim 11 formulae with respect to at least one of R8 and R14 and at least one of R10 and R16.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[1] Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making compounds according to the sub-genera of formula 1A or formula 1B, does not reasonably provide enablement for making the entire scope of compounds encompassed by the genus of chemical formula 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (1) The breadth of the claims; (2) The nature of the invention; (3) The level of predictability in the art; (4) The amount of direction provided by the inventor; (5) The state of the prior art; (6) The existence of working examples; (7) The level of one of ordinary skill; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 

The analysis is as follows:
(1) Breadth of claims:  Scope of the compounds. Owing to the range of many variables, millions of highly substituted cyanine dye type compounds are embraced.  Generic formula 1 represents a cyanine dye type molecular framework, wherein a central poly-ene chain is connected to a heterocyclic benzoindole moiety at each end:

    PNG
    media_image1.png
    161
    486
    media_image1.png
    Greyscale

Substitution is permitted at each and every atom of the chemical framework with a valency capable of being substituted, represented by variable groups R1-R27.  Thus there are up to 29 substituent positions on the cyanine dye type molecular framework (n is 1 or 2).
With respect to the R7-R27 variable substituent groups in particular:
(i) the claims allow for the option wherein any “two of these are linked with each other to form a ring”, wherein the particular ring that is formed is completely open to any possible ring with any possible substitution, etc.  This encompasses a broad scope of substituted or unsubstituted fused ring and potentially macrocyclic compounds which comprise additional carbocyclic or heterocyclic rings which can be unsaturated, partially saturated or aromatic.
(ii) The scope of the possible substituents R19-R27 attached to the alkene chain moiety is very broad and includes “a substituted or unsubstituted C1 to C20 alkyl group, a substituted or unsubstituted C3 to C20 cycloalkyl group, a substituted or unsubstituted C6 to C20 aryl group, a substituted or unsubstituted C3 to C20 heterocyclic group, a substituted or unsubstituted C1 to C20 alkoxy group, -NRaRb, -NHCORc, -OCORd, a hydroxy group, a halogen, a cyano group, or a combination thereof”.  Thus, the polyene moiety can be substantially altered by attachment of multiple groups, which can be combined to form fused rings at any possible position.  The attached groups include unsaturated carbocyclic and heterocyclic rings, potentially reactive groups such as halogen and cyano and highly polar and potentially reactive groups such as amines and hydroxyl, etc.  The groups would be expected to substantially alter the electronic properties and reactivity of the claimed products.

(2) The nature of the invention:  The invention is highly substituted cyanine dye type compounds with utility in view of their light absorbing properties.

(3) Level of predictability in the art:  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and chemical reactivity (which is affected by determinants such as substituent effects, steric effects, bonding, molecular geometry, etc) is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(4) Direction or Guidance:  That provided is very limited.  Neither the product examples 1-1 to 1-8, 2-1 to 2-8 and 3-1 to 3-5 provided on pages 27-28, or the general state of the art of heterocyclic organic synthesis  / cyanine dye synthesis provide sufficient direction and information to enable one of ordinary skill in the art to make and use all of the compounds embraced by claims 1-8 and 10.  In particular the rejected claims embrace compounds with highly substituted polyene moieties and/or one or more fused rings attached to the scaffold at any possible position that contemplate a large number of highly substituted variants.  Said substituted variants include those containing multiple highly polar and potentially reactive substituents such as cyano, halo, amino or hydroxyl, and any combination thereof which can be troublesome to prepare for reasons articulated below.
The large number of highly substituted heterocyclic compounds contemplated in the claims are neither sufficiently described nor well known in the prior art nor does the specification describe or list any reagents wherein methods can be used to synthesize such compounds.  The examiner is unaware of either ready commercial availability or suitable general methods to prepare the large number of required starting materials that would be required to produce all the compounds embraced by the claims.  
The availability of the starting material that is needed to prepare the invention as claimed is at issue here…As per MPEP 2164.01 (b).  A key issue that can arise when determining whether the specification is enabling is whether the starting materials or apparatus necessary to a make the invention are available.  In the biotechnical area, this is often true when the product or process requires a particular strain of microorganism and when the microorganism is available only after extensive screening.  The Court in re Ghiron, 442 F.2d 985, 991, 169 USPQ 723, 727 (CCPA 1971), made it clear that if the practice of a method requires a particular apparatus, the application must provide a sufficient disclosure of the apparatus if the apparatus is not readily available.  The same can be said if certain chemicals are required to make a compound or practice a chemical process.  In re Howarth, 654 F.2d 103, 105, 210 USPQ 689, 691 (CCPA 1981).  

 (5) State of the Prior Art: These compounds are highly substituted cyanine dye compounds which are not well documented in the art.  See for example the reference Mojzych; "Synthesis of Cyanine Dyes", Top Heterocycl Chem, 2008, 14, 1–9.  Mojzych teaches the state of the art of the synthesis of compounds having a cyanine dye chemical framework which generally attach appropriately functionalized heterocyclic moieties to various alkenyl precursors to obtain the required framework as shown in the schemes.  In particular the chemical reactions and transformations used in the art to assemble the required polyene moiety allow for the synthesis of simple unsubstituted polyalkenyl chains or chains substituted with alkyl groups or those wherein a 6-membered ring is incorporated into the chain (as in instant chemical formula 1B).  The incorporation of other fused rings and/or highly polar and/or reactive substituents onto the polyene portion is not compatible with these known chemical techniques.
Further, with respect to the synthesis of such substituted molecules, it is not trivial to experimentally produce the claimed variations together with any and all of the many substituents that exist.  As described by F. Zaragoza Dörwald, most organic syntheses fail initially and chemical research is highly inefficient due to chemists spending most of their time "finding out what went wrong and why".  Therefore, most syntheses of organic compounds are labor-intensive and demanding.  Additionally, most final synthetic routes to desired organic molecules are usually very different from initially planned routes.  A highly skilled chemist can agree that for many successful organic compounds made, many failures are encountered and experimental repetition is common.  This also contributes to the burden and unpredictability of the syntheses of said compounds. (see “Side Reactions in Organic Synthesis:  A Guide to Successful Synthesis Design" 2005 Wiley-VCH Verlag GmbH & Co. KGaA, Wienheim).
Thus, the state of the art does not appear to allow for making the broad scope of claimed cyanine dye compounds and no procedures whatsoever are provided by Applicant.  

(6) Working Examples:  Applicant shows examples in the Specification but no working examples of any synthetic procedures whatsoever are described.

(7) Skill of those in the art: The ordinary artisan is highly skilled, e.g. a masters or PhD level chemist.

(8) The quantity of experimentation needed:  Due to the complex structural features of the claimed cyanine dye molecules, lack of any working examples, lack of any guidance whatsoever as to experimental approaches as described above and minimal precedent in the art, the amount of experimentation is expected to be high and burdensome.  Making compounds with substituents and ring fusions consistent with known methods of making cyanine dye compounds, such as those according to instant formulae 1A and 1B, can reasonable be carried out, however, an inordinate amount of burdensome experimentation would be required to make the large number of highly substituted and/or ring fused compounds according to instant formula 1.
Due to the level of unpredictability in the art, the lack of any guidance provided, and the lack of any working examples, the Applicant has shown lack of enablement for the claims as noted.  

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

[2] Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-3 each require a compound according to claim 1 with specific light absorption properties:
2. The compound of claim 1, wherein a light absorption spectrum of the compound has a maximum absorption wavelength in a wavelength range of about 890 nm to about 990 nm.  
3. The compound of claim 2, wherein a maximum absorption wavelength of the compound represented by Chemical Formula 1 is shifted into a long wavelength by greater than or equal to about 5 nm compared with a maximum absorption wavelength of a comparative compound in which each of R7 to R18 of Chemical Formula 1 is hydrogen.

 These limitations describe a genus, not according to defined structural features, but rather according to limitations which are entirely functional in nature.  Applicant has not described the claimed genus of compounds having the required functional properties in a sufficient manner that would indicate they were in possession of the full scope of the claimed genus of compounds, or to sufficiently describe what the genus is comprised of.
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. 
MPEP §2163 states “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.”
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)”

The instant specification provides description of compounds meeting the required functional limitations in the listing of species in tables 1-3 at pages 27-28.
The tables list species which are considered to be reasonably representative of compounds according to instant formulae 1A and 1B and provides estimated absorption properties of the species.
One of ordinary skill in the art would reasonably expect that compounds with structures relatively closely resembling the provided examples would exhibit similar light absorption properties.  However, compounds substantially different in structure would not be expected to have similar light absorption properties; such as those wherein the steric and/or electronic properties of the extended chromophoric system are altered due to substitution on the benzoindole and/or poly-alkenyl moieties with reactive or polar substituents and/or due to constraining the conjugated system by incorporating ring fusions at positions other than that of chemical formula 1B.
Light absorption properties of compounds with a cyanine dye-type structure would be expected to be highly sensitive to structural alterations which affect the electronic properties of the extended conjugated chromophoric system.  For example, the addition of other conjugated moieties to the system, such as aromatic rings, would extend the conjugation and effect the light absorption.  Additionally, attaching strongly electron donating or withdrawing substituents, such as alkoxyl, hydroxyl, amino, cyano or halogen –particularly directly to the poly-alkenyl moiety, would alter the electronics of the system and cause large effects on light absorption properties.  These expected changes to absorption properties with such structural variations are consistent with the state of the art; see for example Benson (Journal of Chemical and Engineering Data, 1977, 22, 379-383) which describes a number of different cyanine dye molecules with substitution and heterocycle variation etc. and shows that dramatic variation of absorption is observed.  For these reasons, a skilled artisan would not be able to ascertain from Applicant’s description which if any of the other compounds according to the chemical formula 1 might or might not meet the required functional limitations.
Thus, the claims use functional language to define the claimed compounds and Applicant does not describe either of a limiting set of structural moieties or any known or disclosed correlation between the structure of the moieties and their required functions commensurate with the scope of the claimed compounds.
The claimed subgenus of either of claims 2-3 encompasses a very large number of species which might possess the functional features in view of the breath of structural variation permissible in claim 1.  Applicants do not describe structural features of example species adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus of compounds. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated. As such, the claims lack adequate written description for the claimed compounds possessing the required light absorption properties. 
With respect to the question of whether sufficient description of a representative number of species of the genus has been provided, Applicant generally describes prophetic example compounds according to the combination of several defined structural elements of formulae 1A and 1B.  While this may be considered to represent a description of a subset of species having the required properties, the compounds represent a relatively narrow structural scope of the entire claimed breadth of compounds according to claim 1.  These example species are clearly representative of only a small scope of the claimed compounds of formula 1 and it is not reasonably possible to predict which other compounds will possess the required functional features.
Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
While having written description for compounds for compounds of formula 1A and 1B expected to possess the required functional properties; the specification does not provide sufficient descriptive support for those other compounds embraced by the claims which might possess the necessary features. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US5853969, IDS).
Harada discloses a compound which according to the broadest reasonable interpretation of the claims, is a compound as currently claimed.
See compound 152 at the top of column 39/40:

    PNG
    media_image2.png
    281
    781
    media_image2.png
    Greyscale

This is a compound of instant formula 1B of claim 9 wherein R1-R6 are methyl; R7-R9, R11-R15, R17-R19, R23, Re, Rf , Rj and Rk are hydrogen and Rg and Rh are methyl; R10 and R16 are each a salt of CO2H which is considered to be a methyl group substituted with a hydroxyl group and a “carbonyl” (=O) group.  

    PNG
    media_image3.png
    196
    475
    media_image3.png
    Greyscale

Applicant’s open ended use of the claim term “substituted” is construed according to the broadest reasonable interpretation such that a carboxylic acid moiety can represent a substituted methyl group.  This appears to be consistent with paragraph 37 of the specification describing the scope of “substituted” - where hydroxyl group is listed and a “carbonyl group” substituent is interpreted as equivalent to an oxo substituent on a carbon atom (=O).  A combination of these two substituents attached to a methyl group represent an acid, CO2H.  The disclosure of a salt of a claimed compound is considered to be anticipatory since the claimed compounds are necessarily charged which requires a counterion be present.
Thus, according to this interpretation, the reference compound reads on instant claims 1, 4-5 and 7-11.
Regarding claims 2-3, the reference compound is closely related in structure to compounds which Applicant describes as having the required functional properties in table 3 at page 29 and therefore are expected to exhibit similar absorption properties.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US20110224334) in view of the teachings of Usami (JP2000265076) and Pazenok (Chemistry of Heterocyclic Compounds, 1983, 19, 1182-1187. IDS).

The Instant Claims
The instant claims are drawn to compounds according to instant formulae 1A or 1B wherein n is 1, R1-R6 are an alkyl group, both of R8 and R14 or both of R10 and R16 are a non-hydrogen substituent such as -CF3 or -OCH3 (substituted alkyl group or unsubstituted alkoxy group), the remaining R7-R18 groups are each hydrogen, R23, Re-Rg and Ri-Rj are hydrogen and Rh is an alkyl group:

    PNG
    media_image4.png
    403
    489
    media_image4.png
    Greyscale

Compounds with these features fall into scope of claims 1 and 4-11 and are closely related in structure to compounds which Applicant describes as having the functional properties required by claims 2-3 in tables 1-3 at pages 28-29 and therefore are expected to exhibit similar absorption properties, meeting the limitations of claims 2-3.
The Prior Art
Maeda teaches cyanine dye compounds having near-infrared light absorption properties with utility in various electronic devices, see paragraph 29.  The compounds are taught as exhibiting “a sharp light absorption in the range between 800 and 1000 nm and especially between 850 and 950 nm”.  This highlights the importance of the light absorption properties of the compounds.
The reference teaches cyanine dye compounds with these properties according to a genus of general formula (I) as described at paragraphs 17-22:

    PNG
    media_image5.png
    201
    639
    media_image5.png
    Greyscale

In paragraph 22, the Z1 and Z2 moieties are taught as “a plurality of the Z1 groups, or a plurality of the Z2 groups, may be bonded together to form a ring structure”.  Preferred / exemplary species of the disclosed genus are described at pages 7-19 and include those wherein the Z1 and Z2 moieties comprise a benzo ring fused to the indole and those wherein the indole is substituted with various groups including -CF3 or -OCH3.
See for example benzoindole compounds 63 and 95:

    PNG
    media_image6.png
    199
    526
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    205
    519
    media_image7.png
    Greyscale

and substituted indole compounds 92-93:

    PNG
    media_image8.png
    169
    516
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    171
    513
    media_image9.png
    Greyscale

The reference thus teaches a genus of cyanine dye compounds with absorption properties suitable for use in electronic devices and teaches exemplary benzo-fused compounds, wherein both of instant R8 and R14 or both of instant R10 and R16 are a hydrogen, not a substituent such as -CF3 or -OCH3.  The reference also teaches that the heterocyclic rings of the cyanine dye can be substituted with a substituent such as -CF3 or -OCH3 at least since exemplary species with such substituents are described.
Differences between Prior Art & the Claims 
Maeda discloses compounds wherein both of instant R8 and R14 or both of instant R10 and R16 are a hydrogen, not a substituent, such as -CF3 or -OCH3 as claimed.
Prior Art Teachings
The Maeda reference itself teaches that the heteroaromatic moieties of the cyanine dye system can be substituted with -CF3 or -OCH3 groups, see above.
Analogous prior art references provide teachings with respect to substitution of the benzoindole portions of related cyanine dye compounds in order to provide for altered absorption properties.
Usami teaches a genus of related cyanine dye compounds wherein the benzoindole portions of the dye framework are substituted in order to provide for variable absorption properties suitable for use in electronic devices.  See the generic formula shown in the abstract:

    PNG
    media_image10.png
    181
    578
    media_image10.png
    Greyscale

The reference teaches that the compounds have longer absorption wavelengths than conventional dyes and that the wavelength is adjusted by changing the structure. See paragraph 11 of the included machine translation.
The table of exemplary species at pages 5-6 teaches numerous examples wherein reference R2 or R3 is an alkoxy group or a bromine substituent, the majority of examples have a non-hydrogen R3 group and hydrogen as R2.  Thus, the reference provides suggestion that the absorption wavelength of a benzoindole containing cyanine dye can be optimized by adding substituents such as methoxy groups at the positions equivalent to R10 and R16 of the instant formulae.
Pazenok teaches that the absorption properties of a related benzoindole containing cyanine dye compound are altered by adding a substituent to the position equivalent to instant R8 / R14.  See the dye molecules studied at page 1184, in particular XXIXc bears a –CF3 substituent at a position analogous to instant R8 / R14.  

    PNG
    media_image11.png
    175
    357
    media_image11.png
    Greyscale

Table 1 on page 184 teaches that the substituent alters the absorption properties of the dye compound.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:
It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have provided for variants of the cyanine dye compounds disclosed by Maeda wherein the benzoindole moiety is substituted at both of instant R8 and R14 or both of instant R10 and R16 with -CF3 or -OCH3 substituents.
Maeda teaches that absorption wavelength is an important property of the cyanine dye compounds.  The reference teaches preferred species which differ from those claimed only in that they lack substituents at the R8 and R14 or R10 and R16 positions of the benzoindole heterocyclic moiety.  The reference teaches other preferred species having related heterocyclic groups bearing -CF3 or -OCH3 substituents.  The incorporation of these substituents into the benzoindole heterocyclic moiety as instantly claimed, is suggested by this teaching in combination with that of the analogous prior art references of Usami and Pazenok.  These references each teach that attachment of methoxy or trifluoromethyl substituents at the required positions provides for altered absorption properties of the modified dye compounds.  A skilled artisan would find reason to modify the compounds of Maeda, at least in the routine course of experimentation, in order to optimize the absorption wavelength of the compounds.  The attachment of either a -CF3 or -OCH3 -group to the benzoindole ring of the Maeda exemplary species would be expected to provide for altered absorption properties.  With respect to the ring positions to which the substituents would be attached, the combined references suggest that the instant R8 and R14 or R10 and R16 positions are appropriate for this purpose at least since this is where substituents were added to obtain altered properties.  An artisan would find reason to substitute in the same positions in view of these teachings and in view of the references teaching synthetic procedures to allow for such substituted variants to be accessed.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In this regard, the Examiner notes that no actual physical experimental results are described in the instant application.  Furthermore those computationally predicted results that are provided in tables 1-3 are not considered to be commensurate in scope with the claims.  See MPEP 716.02(d) which states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.  The claims allow for a diverse scope of substituted cyanine dye variants and a skilled artisan would not expect all of these substituted to exhibit similar absorption properties as those predicted in tables 1-3 for a relatively narrow subset of substituted compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625